          Case 1:19-cr-00607-AJN Document 57 Filed 04/27/20 Page 1 of 1




                                EPSTEIN SACKS PLLC                                          4/27/2020
                                  ATTORNEYS AT LAW
                                 100 LAFAYETTE STREET
                                         SUITE 502
                                  NEW YORK, N.Y. 10013
                                       (212) 684-1230


                                                              April 22, 2020

Hon. Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Filed on ECF

                              Re: United States v. Alejandro Paulino
                                        19 Cr. 607 (AJN)

Dear Judge Nathan:

         We represent the defendant Alejandro Paulino under the Criminal Justice Act. We submit
this letter to ask for a one-month adjournment of his sentencing date. Mr. Paulino’s sentencing is
currently scheduled for May 11, 2020, which is our next court date. The current COVID-19 virus
crisis has made it more difficult to consult with our client and to prepare for sentencing, but we
anticipate that we will be able to proceed in one-months’ time.

         This is our first request for a sentencing adjournment. The Government has no objection
to this request. In addition, we understand from Probation that, should the Court grant this request,
Probation would like the current May 6, 2020 date for disclosure of the final PSR to be adjusted
accordingly.

Defendant Alejandro Paulino's sentencing
currently scheduled for May 11, 2020 is hereby                        Respectfully submitted,
adjourned to June 16, 2020 at 1:00 p.m.
                                                                      Sarah M. Sacks
Sentencing submissions from the Defendant are
due on or before June 5, 2020 and the
Government's submission is due on or before                       SO ORDERED.          4/27/20
June 11, 2020. The disclosure date of the final
PSR is likewise extended by five weeks.
SO ORDERED.

                                                                   Alison J. Nathan, U.S.D.J.
